Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 07/07/2022.  In the Amendment, Applicant amended claims 1, 8 and 18.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-4, 6-11, 13-18 and 20 (renumbered 1-17) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. David K Mattheis (client’s representative, Reg. No. 48,683) at the telephone number (607) 429-7978 on 7/22/2022 with regards to the claims’ formality and suggested the applicant to clarify the detailing of each steps sending a message to stop data flow for all stages and sending a switch message along the current ETL job and updated ETL job flow  and further  incorporate the dependent claim 5 into claim 1, and into the other independent claims 8 and 15 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 5,12 and 19 are canceled.
Claims 1, 8 and 15 have been amended as follows:

1.	(Currently amended) A computer implemented method for managing ETL (extract-transform-load) operation execution, the method comprising:
receiving an updated ETL (extract-transform-load) job flow;
identifying a first section of the current ETL flow for replacement;
		instantiating a second section according to the updated ETL flow;
		ceasing data flow through the first section;
sending a switch message through the first section of the first ETL flow;
receiving notice that the switch message has passed through the first section of the first ETL flow; 
replacing the first section of the first ETL flow with the second section;
determining affected by the updated ETL job flow;
sending a message to stop data flow for all unaffected by the updated ETL job flow;
sending a switch message along the current ETL job flow through the affected by the updated ETL job flow;
receiving notice of receipt of the switch message downstream from the affected by the updated ETL job flow;
moving a stage of the current ETL job flow, affected by the updated ETL job flow, from one side of a remote stage to another side of the remote stage; and
resuming data flow according to the updated ETL job flow.
2.  	(Original) The method of claim 1, wherein moving an affected stage includes moving to a new virtual machine.
3.  	(Original) The method of claim 1, wherein moving an affected stage includes moving to a new cloud environment.
4.  	(Original) The method of claim 1, wherein the current and updated ETL flows are embodied in non-cyclic graphs.
5. 	(Cancelled) 
6. 	(Original) The method according to claim 1, further comprising:
		stopping data flow from all other first ETL flow stages;
sending, by a first ETL flow stage, a switch message along the first ETL flow;
receiving notice of receipt of the switch message at a first ETL flow destination stage;
		constructing a new ETL flow; and
		starting data flow in the new ETL flow.
7. 	(Original) The method according to claim 1, wherein moving the affected stage of the current ETL job flow from a first ETL section to a second ETL section, comprises moving the affected stage upstream.  
8.	(Currently amended) A computer program product for managing ETL (extract-transform-load) operation execution, the computer program product comprising one or more computer readable storage devices and program instructions collectively stored on the one or more computer readable storage devices, the stored program instructions comprising:
program instructions to receive an updated ETL (extract-transform-load) job flow;
program instructions to identify a first section of the current ETL flow for replacement;
program instructions to instantiate a second section according to the updated ETL flow;
program instructions to cease data flow through the first section;
program instructions to send a switch message through the first section of the first ETL flow;
program instructions to receive notice that the switch message has passed through the first section of the first ETL flow; 
program instructions to replace the first section of the first ETL flow with the second section
program instructions to determine affected by the updated ETL job flow;
program instructions to send a message to stop data flow for all affected by the updated ETL job flow;
program instructions to send a switch message along the current ETL job flow through the affected by the updated ETL job flow;
program instructions to receive notice of receipt of the switch message downstream from the affected by the updated ETL job flow;
program instructions to move a stage of the current ETL job flow affected by the updated ETL job flow, from one side of a remote stage to another side of the remote stage; and
program instructions to resume data flow according to the updated ETL job flow.
9.  	(Original) The computer program product according to claim 8, wherein moving an affected stage comprises moving to a new virtual machine.
10.  	(Original) The computer program product according to claim 8, wherein moving the affected stage comprises moving to a new cloud environment.
11.  	(Original) The computer program product according to claim 8, wherein the current and updated ETL flows are embodied in non-cyclic graphs.
12. 	(Cancelled) 
13. 	(Original) The computer program product according to claim 8, the stored program instructions further comprising:
		program instructions to stop data flow from all other first ETL flow stages;
program instructions to send, by a first ETL flow stage, a switch message along the first ETL flow;
program instructions to receive notice of receipt of the switch message at a first ETL flow destination stage;
		program instructions to construct a new ETL flow; and
		program instructions to start data flow in the new ETL flow.
14. 	(Original) The computer program product according to claim 8, wherein moving the affected stage of the current ETL job flow from a first ETL section to a second ETL section, comprises moving the affected stage upstream.  
15.	(Currently amended) A computer system for managing ETL (extract-transform-load) operation execution, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices; and
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising:
program instructions to receive an updated ETL (extract-transform-load) job flow;
program instructions to identify a first section of the current ETL flow for replacement;
program instructions to instantiate a second section according to the updated ETL flow;
program instructions to cease data flow through the first section;
program instructions to send a switch message through the first section of the first ETL flow;
program instructions to receive notice that the switch message has passed through the first section of the first ETL flow; and
program instructions to replace the first section of the first ETL flow with the second section
program instructions to determine affected by the updated ETL job flow;
program instructions to send a message to stop data flow for all affected by the updated ETL job flow;
program instructions to send a switch message along the current ETL job flow through the affected by the updated ETL job flow;
program instructions to receive notice of receipt of the switch message downstream from the affected by the updated ETL job flow;
program instructions to move a stage of the current ETL job flow affected by the updated ETL job flow, from one side of a remote stage to another side of the remote stage; and
program instructions to resume data flow according to the updated ETL job flow.
16.  	(Original) The computer system according to claim 15, wherein moving an affected stage comprises moving to a new virtual machine.
17.  	(Original) The computer system according to claim 15, wherein moving the affected stage comprises moving to a new cloud environment.
18.  	(Original) The computer system according to claim 15, wherein the current and updated ETL flows are embodied in non-cyclic graphs.
19. 	(Cancelled) 
20. 	(Original) The computer system according to claim 15, the stored program instructions further comprising:
		program instructions to stop data flow from all other first ETL flow stages;
program instructions to send, by a first ETL flow stage, a switch message along the first ETL flow;
program instructions to receive notice of receipt of the switch message at a first ETL flow destination stage;
		program instructions to construct a new ETL flow; and
		program instructions to start data flow in the new ETL flow.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Managing of ETL operations across resources by implementing new ETL flows which is receiving an updated ETL (extract-transform-load) job flow, determining affected stages of a current ETL job flow, sending a message to stop data flow for all stages of the current ETL job flow. 
 	The closest prior arts are Joerg et al. (US PGPUB 2011/0055147, hereinafter Joerg) in view of Theimer et al. (US PGPUB 2012/0023101, hereinafter Theimer) are generally directed to various aspect of method, computer program product and system for  generating ETL jobs for loading data incrementally, wherein the ETL may specifies a plurality of operations for extracting, transforming, and loading data stored in one or more source systems into storage by a target system that performs the incremental extract, transform, and load of data retrieved from the source systems for storage by the target system, and also disclose managing extract, transform, and load (ETL) activities.
 	However, none of Joerg and Theimer teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach replacing the first section of the first ETL flow with the second section; determining stages of a current ETL job flow affected by the updated ETL job flow; sending a message to stop data flow for all stages of the current ETL job flow unaffected by the updated ETL job flow;
sending a switch message along the current ETL job flow through the stages affected by the updated ETL job flow; receiving notice of receipt of the switch message downstream from the stages of the current ETL job flow affected by the updated ETL job flow; moving  a stage of the current ETL job flow, affected by the updated ETL job flow, from one side of a remote stage to another side of the remote stage; and
resuming data flow according to the updated ETL job flow.

This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163